Citation Nr: 1648232	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  13-06 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether the Veteran is competent for the purpose of direct receipt of VA compensation benefits.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a hysterectomy performed on October 26, 2006 at the VA Medical Center (VAMC) in Baltimore, Maryland.

3. Whether there was clear and unmistakable error (CUE) in a March 1, 2006 rating decision denying service connection for PTSD.

4.  Entitlement to an earlier effective date than November 9, 2009 for the grant of service connection for PTSD.

5.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a total rating based on individual unemployability (TDIU).
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2011, May 2011 and February 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In April 2011, the RO granted service connection for PTSD, proposed a finding of incompetency and denied service connection for residuals of hysterectomy, to include consideration of compensation under 38 U.S.C.A. § 1151.  In May 2011, the RO determined the Veteran was not competent to handle disbursement of funds.  In February 2015, the RO denied an earlier effective date for the grant of service connection for PTSD.

The Board notes that in August 2011, the Veteran's representative filed a claim alleging CUE in a rating decision dated March 1, 2006 that denied service connection for PTSD.  In a June 2012 rating decision, the RO summarily determined that no action would be taken on the claim because service connection for PTSD had been granted in April 2011.  The CUE claim is the basis of the Veteran's claim for an earlier effective date for the grant of service connection for PTSD.  In July 2012, the Veteran's representative filed a notice of disagreement with the June 2012 rating decision in-so-far as it related to the CUE claim.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims held that where a notice of disagreement is filed but a statement of the case (SOC) has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Because the Veteran has placed the CUE issue in appellate status, the claim remains open and not final.  Until it is finally resolved, it remains inextricably intertwined with the question regarding the effective date for service connection for PTSD.

Entitlement to a TDIU is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, in October 2016, the Veteran filed a claim for a TDIU due to her service-connected PTSD.  The Board finds that the derivative issue of entitlement to TDIU has been raised, and, therefore, it has been added to the issues on appeal as reflected on the title page.  

The issues of whether there was CUE in a March 1, 2006 rating decision, entitlement to an earlier effective date for the grant of service connection for PTSD, entitlement to an initial rating in excess of 50 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is shown by medical evidence to be competent to manage her own funds without limitation.

2.  The probative evidence of record does not indicate that the Veteran has an additional disability resulting from a hysterectomy performed at a VAMC due to an event not reasonably foreseeable or that was proximately caused by carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of VA in furnishing the surgical treatment; treatment records indicate that appropriate consents were obtained.


CONCLUSIONS OF LAW

1.  The Veteran is competent for the purpose of receiving direct payment of her VA compensation benefits.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.353 (2016).

2. The criteria under the provisions of 38 U.S.C.A. § 1151 for compensation for residuals of a hysterectomy are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2016).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

In this decision, the Board has determined that the Veteran is competent for VA purposes, which constitutes a complete grant of the Veteran's competency claim. As such, a discussion of VA's duty to notify and assist the Veteran in regard to that claim is unnecessary. 

In general, when in receipt of a claim for benefits, VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Notice regarding what evidence is necessary to establish entitlement to compensation under 38 U.S.C.A. § 1151 was provided in a July 2010 letter.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, private medical records, VA treatment records, a VA medical opinion, and statements from the Veteran.  The Board finds that no additional action to further develop the record in connection with the claim, prior to appellate consideration, is required.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Competency

Under VA regulations, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations as to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  Id. 

There is a presumption in favor of competency. Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage her affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.
 
The Board has reviewed the record.  In January 2011, the Veteran underwent a VA examination in connection with her claim for service connection for PTSD.  The examiner noted that the Veteran was not competent at the time to manage VA benefits or government funds following a stroke in February 2010.  The Veteran could not complete a mathematical calculation provided to her by the examiner.  In addition, the Veteran reported that after her stroke, she had memory problems and difficulties with executive functions, planning and organizing.  The examiner indicated she had difficulties conceptualizing for future events and that a payee would be important in her case.

In May 2011, the RO issued a rating decision that determined that the Veteran was not competent to handle disbursement of funds for VA purposes.  The RO noted that in April 2011, the Veteran was notified of a proposal of incompetency and that in a May 2011, she filed a request to waive due process and for the appointment of a fiduciary.  

In July 2011, the Veteran underwent a neuropsychology consult which, in part, addressed her competency.  The doctor noted the argument made in January 2011 that the Veteran was unable to manage her own finances because of the presence of memory and math difficulties.  However, the doctor indicated the Veteran could overcome any basic math difficulty by using a calculator and her memory function on testing was intact.  More importantly, the Veteran was able to answer accurately a number of questions pertaining to financial capacity and denied have any current financial debt.  He concluded that it was likely the Veteran had the capacity to manage her own finances.

In February 2012, the Veteran's representative filed a Request to Terminate Appointment of VA Fiduciary citing to the July 2011 Neuropsychology Note that concluded that the Veteran had the capacity to manage her own funds.  The record also contains a February 2012 notice of disagreement with the rating decision that proposed a finding of incompetency.  The Veteran filed a substantive appeal of the August 2012 statement of the case in which the RO did not discuss the July 2011 Neuropsychology Note in support of her claim.

More recent records continue to indicate that the Veteran is competent to manage funds.  The Board specifically notes a November 2016 VA examination report regarding the severity of the Veteran's PTSD.  In this report, the Veteran was viewed by the examiner as capable of managing her financial affairs.

The record shows that the Veteran has been found competent by VA.  As such, the Board finds that the Veteran's appeal for restoration of competency status must be granted.

	Compensation under 38 U.S.C.A. § 1151

The Veteran seeks compensation benefits for alleged additional disability pursuant to 38 U.S.C.A. § 1151 as a result of a hysterectomy performed on October 26, 2006, at the VAMC in Baltimore, Maryland.

A veteran disabled as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.  38 U.S.C.A. § 1151.  An additional disability is a qualifying disability if: (1) it was not the result of the veteran's willful misconduct; (2) the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a). 

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after the care or treatment is rendered.  The additional disability or death must not have been due to the veteran's failure to follow medical instructions.  38 C.F.R. § 3.361. 

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c). 

Proximate causation can be established when it is shown that VA hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death and that: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent. 

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Informed consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b) of this chapter, such as in emergency situations.  38 C.F.R. § 3.361(d)(1).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Failure to advise a patient of a foreseeable risk can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk.  See McNair v. Shinseki, 25 Vet. App. 98 (2011). 

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  38 C.F.R. § 17.32(c).  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and, anticipated results if nothing is done.  Id.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  Informed consent is required for diagnostic or therapeutic procedures in the following cases: where the use of sedation is required; where the use of anesthesia or a narcotic is required; where the procedure may produce significant discomfort for the patient; where there is a significant risk of complication or morbidity; or where an injection of a substance into a joint space or body cavity is required.  See 38 C.F.R. § 17.32(d).  

Proximate causation can also be established when it is shown that the veteran's additional disability or death was an event that was not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

Here, the evidence indicates that the Veteran underwent a hysterectomy on October 26, 2006 at the Baltimore VAMC.  She was discharged on October 28, 2006.  Following release to her home, she was taken to a County Hospital where she had emergency surgery the following day on October 29, 2006.  Among other things, the report from the private hospital stated that the Veteran had an "infected hematoma in the pelvis causing distal small bowel or ileal obstruction."  She alleges this surgery was necessary due to the failure of the VAMC to treat her properly before her release following her hysterectomy.  See May 2012 Statement in Support of Claim.  She argues that the VAMC's documented failure to retain her until she had a bowel movement was an indication of fault and that she was hospitalized at the County Hospital for three weeks while recovering from surgery made necessary by VAMC's failure to provide proper care.  Id.  In addition, she argues that no documentation of informed consent was provided, to include information on the possible risks of surgery.  Id.

Review of VA treatment records concerning the hysterectomy indicate that on the day of the operation, the Veteran was taken to the operating room after appropriate consents were obtained.  Following the procedure, she was taken to the recovery room in stable condition.  The day following the procedure the Veteran had continued pain and trouble voiding.  A Foley catheter was placed.  On October 28, 2006, the catheter was removed and the Veteran was discharged.  Treatment notes indicate she was stable with no complaints that morning and indicated she had voided in the shower.  The abdomen was soft and non-tender.  There was no active bleeding.  

Private records from the Veteran's hospitalization at the County Hospital indicated an infected hematoma in the pelvis causing a distal small bowel or ileal obstruction.  The hematoma was drained and the small bowel obstruction released prior to a resection of the small bowel.  The Veteran also underwent an appendectomy for possible acute periappendicitis.

Subsequent records indicate continued pain in the lower abdomen, but they do not indicate additional disability as a result of treatment in 2006.  In September 2014, in connection with a claim for service connection for endometriosis, the Veteran underwent a VA gynecological examination.  She reported having continuous left lower quadrant pain since her hysterectomy in 2006.  Imaging studies were taken that showed no source for the pain and there was no evidence of a laparoscopic diagnosis in her chart.

The record also includes a medical opinion, obtained in September 2012, as to whether the Veteran had an additional disability resulting from hysterectomy that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar finding of fault on the part of the VA or an event not reasonably foreseeable.  The examiner reviewed the claims file.  The examiner noted a hysteroscopy and D&C for menorrhagia secondary to uterine fibroids that was uneventful with no adverse sequella on December 22, 2005.  On October 26, 2006, a vaginal hysterectomy with post procedure bladder filling and cystoscopy was also uneventful.  The surgeon was unable to enter the anterior peritoneum because of a 4cm x 4cm anterior uterine fibroid.  No "untoward events" were described.  The examiner reviewed the operative report from the County Hospital in which a post-operative diagnosis of infected hematoma, and small bowel obstruction was made.  It was noted a 5mm mass was found in the distal ileum and excised, but no final pathology was available.  Acute appendicitis was suspected, and an appendectomy was done.  The examiner concluded that nothing in the operative report from the VA surgeon or in the findings by the doctor at the County Hospital indicated any violation from the standard of care.  He indicated that hematoma formation is a well-recognized post-operative complication and was not indicative of negligent care and post-operative bowel obstruction could also occur after any abdominal procedure.  The examiner was "unable to identify any adverse, improper of negligent event from the information provided."  

Based on careful review of the record, the Board finds that the criteria for establishing entitlement to compensation under 38 U.S.C.A. § 1151 have not been met.  Merely showing that the Veteran received care at the County Hospital shortly after her hysterectomy is not enough in the absence of a showing of carelessness, negligence, lack of proper skill, error in judgment, or similar finding of fault on the part of the VA in performing the hysterectomy along with evidence that she currently has an additional disability for which compensation can be paid.  Neither have been shown in this case.  The probative evidence does not indicate that VA medical staff failed to exercise the degree of care that would be expected of a reasonable health care provider when performing the hysterectomy or that they performed the hysterectomy without the Veteran's informed consent.  Indeed, the medical records regarding the operation indicate that the consents normally provided prior to a hysterectomy were provided to the Veteran and her consent was obtained.  In addition, medical opinion evidence demonstrates that hematoma and small bowel obstruction were foreseeable risks.  The Board recognizes that the hematoma was infected; however, currently, the record does not indicate continuing additional disability for which compensation can be paid under 38 U.S.C.A. § 1151.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the claim for compensation under 38 U.S.C.A. § 1151.  Therefore, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.





ORDER

Restoration of competency status for VA benefit purposes is granted.

Compensation for residuals of a hysterectomy under 38 U.S.C.A. § 1151 is denied.


REMAND

The Board regrets additional delay, but finds that further development to fully satisfy the duty to assist is necessary prior to final adjudication of the remaining claims.

As mentioned in the Introduction, a claim for CUE in a March 1, 2006 rating decision remains pending.  In July 2012, the Veteran filed a timely notice of disagreement with the RO's decision not to take further action on that claim.  Based on this, a remand for issuance of a SOC is necessary to address the issue.  See Manlincon, supra, 12 Vet. App. 238.  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The claim of entitlement to an effective date earlier than November 9, 2009 for the award of service connection for PTSD is inextricably intertwined with the claim of whether a March 1, 2006 rating decision denying service connection for PTSD involved CUE.  In other words, development of the Veteran's CUE claim may impact her earlier effective date claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  As such, the issue of entitlement to an earlier effective date must also be remanded along with the CUE claim.

To avoid piecemeal adjudication a decision on the claim for a higher initial rating for PTSD would be premature prior to deciding the effective date and CUE claims which will define the period for consideration.  In addition, it is unclear if all the VA mental health treatment records from 2012 are of record.  The record indicates that the Veteran is followed by a VA mental health clinic and does seek treatment on a regular basis.  However, the file does not contain any mental health treatment records from 2012.  On remand, the AOJ should ensure that all relevant VA mental health records, to specifically include those from 2012, have been associated with the file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Following association of any missing treatment records with the claims file, and adjudication of the effective date and CUE issues, the AOJ should readjudicate the issue of entitlement to an increased rating for PTSD throughout the relevant appeal period and issue a supplemental statement of the case.

In October 2016, the Veteran filed a claim for a TDIU indicating her service connected PTSD rendered her unemployable.  A request for a TDIU, reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

A total disability rating for compensation purposes may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  Currently, the Veteran is service connected for PTSD with a rating of 50 percent.  As such, she does not meet the schedular criteria for entitlement to a TDIU at present.

If the required percentage requirements are not met, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the AOJ should refer the issue to the Director of VA's Compensation Service to determine whether a TDIU may be awarded on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board cannot award a TDIU on this basis in the first instance.  

In this case, the decision regarding whether the Veteran is entitled to an increased rating for PTSD could impact the analysis of whether a TDIU is appropriate.  On remand, the AOJ should consider entitlement to a TDIU and if appropriate, refer the claim for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC with respect to the claim regarding whether there was CUE in a March 1, 2006 rating decision denying service connection for PTSD.  The Veteran is advised that a timely Substantive Appeal must be filed in order to perfect the appeal as to this matter.  38 C.F.R. § 20.302(b) (2016).  Only if the appeal is timely perfected, is the issue to be returned to the Board.

2.  Associate all outstanding VA mental health treatment records with the Veteran's electronic claims file, to specifically include records from 2012.

3.  Send a letter to the Veteran that informs her of the evidentiary requirements for establishing entitlement to a TDIU and her and VA's respective duties in obtaining evidence.  

4.  Conduct any development deemed necessary for the adjudication of the TDIU claim, to include that required to assess the functional impairment caused by the Veteran's service-connected PTSD, and whether that disability precludes the Veteran from gaining and maintaining substantially gainful employment without regard to nonservice-connected disabilities or her age.

If, after readjudication of the Veteran's claim for an increased initial rating for PTSD, she does not meet the schedular requirements for entitlement to a TDIU, but evidence indicates that PTSD alone renders her unable to gain or maintain substantially gainful employment, refer the claim to the Director of VA's Compensation Service for extraschedular consideration.

5.  Thereafter, the AOJ should readjudicate the claims in light of the additional evidence obtained.  The initial rating claim should not be readjudicated prior to adjudication of the CUE and effective date claims.  If any of the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





      (CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


